 

Exhibit 10.4

RESTRICTED STOCK AWARD AGREEMENT
FOR COMPANY EMPLOYEES

UNDER THE WATTS WATER TECHNOLOGIES, INC.
2004 STOCK INCENTIVE PLAN

The award of shares of restricted Class A Common Stock (the “Restricted Stock”)
of Watts Water Technologies, Inc. (the “Company”) made to the grantee (the
“Grantee”), as set forth in the Restricted Stock award notification provided on
the Company’s OptionsNet website, is subject to the provisions of the Company’s
2004 Stock Incentive Plan (the “Plan”) and the terms and conditions contained in
this Restricted Stock Award Agreement (the “Agreement”).  By accepting the award
of Restricted Stock on the OptionsNet website, the Grantee agrees to the terms
and conditions of this Agreement.


1.             ACCEPTANCE OF AWARD.  THE GRANTEE SHALL HAVE NO RIGHTS WITH
RESPECT TO THE RESTRICTED STOCK UNLESS HE OR SHE SHALL HAVE ACCEPTED THE
RESTRICTED STOCK AWARD THROUGH THE COMPANY’S OPTIONSNET WEBSITE.  UPON
ACCEPTANCE OF THE AWARD OF RESTRICTED STOCK BY THE GRANTEE, (I) THE SHARES OF
RESTRICTED STOCK SO ACCEPTED SHALL BE ISSUED BY THE COMPANY AND HELD BY THE
COMPANY’S TRANSFER AGENT IN BOOK ENTRY FORM IN A RESTRICTED ACCOUNT UNTIL SUCH
RESTRICTED STOCK IS VESTED AS PROVIDED IN PARAGRAPH 3 BELOW, AND (II) THE
GRANTEE’S NAME SHALL BE ENTERED AS THE STOCKHOLDER OF RECORD ON THE BOOKS OF THE
COMPANY.  THEREUPON, THE GRANTEE SHALL HAVE ALL THE RIGHTS OF A SHAREHOLDER WITH
RESPECT TO SUCH SHARES, INCLUDING VOTING AND DIVIDEND RIGHTS, SUBJECT, HOWEVER,
TO THE RESTRICTIONS AND CONDITIONS SPECIFIED IN PARAGRAPH 2 BELOW.


2.             RESTRICTIONS AND CONDITIONS.


(A)           AS SET FORTH IN PARAGRAPH 1, THE BOOK ENTRIES REPRESENTING THE
SHARES OF RESTRICTED STOCK GRANTED HEREIN SHALL BEAR AN APPROPRIATE LEGEND, AS
DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION, TO THE EFFECT THAT SUCH
SHARES ARE SUBJECT TO RESTRICTIONS AS SET FORTH HEREIN AND IN THE PLAN.


(B)           SHARES OF RESTRICTED STOCK GRANTED HEREIN MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED OR DISPOSED OF BY THE
GRANTEE PRIOR TO VESTING.


(C)           IF THE GRANTEE’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES
IS VOLUNTARILY OR INVOLUNTARILY TERMINATED FOR ANY REASON (OTHER THAN DEATH OR
DISABILITY) PRIOR TO VESTING OF SHARES OF RESTRICTED STOCK GRANTED HEREIN, THE
UNVESTED SHARES OF RESTRICTED STOCK SHALL BE IMMEDIATELY AND AUTOMATICALLY
FORFEITED TO THE COMPANY UPON TERMINATION OF EMPLOYMENT, WITHOUT PAYMENT OF ANY
CONSIDERATION TO THE GRANTEE.  THE GRANTEE SHALL HAVE NO FURTHER RIGHTS WITH
RESPECT TO ANY SHARES OF RESTRICTED STOCK THAT ARE SO FORFEITED.


3.             VESTING OF RESTRICTED STOCK.  UNLESS OTHERWISE PROVIDED IN THIS
AGREEMENT OR THE PLAN, THE RESTRICTED STOCK SHALL VEST IN ACCORDANCE WITH THE
FOLLOWING VESTING SCHEDULE:  331/3% OF THE TOTAL NUMBER OF SHARES OF RESTRICTED
STOCK SHALL VEST ON THE FIRST ANNIVERSARY OF THE DATE OF GRANT, AN ADDITIONAL
331/3% OF THE TOTAL NUMBER OF SHARES OF RESTRICTED STOCK SHALL VEST ON THE
SECOND ANNIVERSARY OF THE DATE OF GRANT, AND THE REMAINING 331/3% OF THE TOTAL
NUMBER OF SHARES OF RESTRICTED STOCK SHALL VEST ON THE THIRD ANNIVERSARY OF THE
DATE OF GRANT.  THE RESTRICTIONS AND


--------------------------------------------------------------------------------



CONDITIONS IN PARAGRAPH 2 SHALL LAPSE WITH RESPECT TO THE NUMBER OF SHARES OF
RESTRICTED STOCK SPECIFIED AS VESTED ON EACH SUCH VESTING DATE.

Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock.  Notwithstanding the foregoing, if the Grantee’s employment is terminated
by reason of death or disability (as determined by the Administrator) prior to
the vesting of shares of Restricted Stock granted herein, the unvested shares of
Restricted Stock held by the Grantee shall become fully vested.  The
Administrator may at any time accelerate the vesting schedule specified in this
Paragraph 3.


4.             DIVIDENDS.  DIVIDENDS ON SHARES OF RESTRICTED STOCK SHALL BE PAID
CURRENTLY TO THE GRANTEE.


5.             INCORPORATION OF PLAN.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THIS AGREEMENT SHALL BE SUBJECT TO AND GOVERNED BY ALL THE TERMS AND
CONDITIONS OF THE PLAN, INCLUDING THE POWERS OF THE ADMINISTRATOR SET FORTH IN
SECTION 2(B) OF THE PLAN.  CAPITALIZED TERMS IN THIS AGREEMENT SHALL HAVE THE
MEANING SPECIFIED IN THE PLAN, UNLESS A DIFFERENT MEANING IS SPECIFIED HEREIN.


6.             LIMITATIONS ON TRANSFERABILITY.  THIS AGREEMENT IS PERSONAL TO
THE GRANTEE, IS NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY MANNER, BY
OPERATION OF LAW OR OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.


7.             TAX WITHHOLDING.  THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE
COMPANY HAS THE RIGHT TO DEDUCT FROM PAYMENTS OF ANY KIND OTHERWISE DUE TO THE
GRANTEE ANY FEDERAL, STATE, LOCAL OR OTHER TAXES OF ANY KIND REQUIRED BY LAW TO
BE WITHHELD WITH RESPECT TO THE VESTING OF THE SHARES OF RESTRICTED STOCK.  THE
GRANTEE SHALL SATISFY SUCH TAX WITHHOLDING OBLIGATIONS BY TRANSFERRING TO THE
COMPANY, ON EACH DATE ON WHICH SHARES OF RESTRICTED STOCK VEST UNDER THIS
AGREEMENT, SUCH NUMBER OF SHARES OF RESTRICTED STOCK THAT VEST ON SUCH DATE AS
HAVE A FAIR MARKET VALUE EQUAL TO THE AMOUNT OF THE COMPANY’S TAX WITHHOLDING
OBLIGATION IN CONNECTION WITH THE VESTING OF SUCH SHARES OF RESTRICTED STOCK. 
SUCH DELIVERY OF RESTRICTED STOCK TO THE COMPANY SHALL BE DEEMED TO HAPPEN
AUTOMATICALLY, WITHOUT ANY ACTION REQUIRED ON THE PART OF THE GRANTEE, AND THE
COMPANY IS HEREBY AUTHORIZED TO TAKE SUCH ACTIONS AS ARE NECESSARY TO EFFECT
SUCH DELIVERY.


8.             MISCELLANEOUS.


(A)           NOTICE HEREUNDER SHALL BE GIVEN TO THE COMPANY AT ITS PRINCIPAL
PLACE OF BUSINESS, AND SHALL BE GIVEN TO THE GRANTEE AT THE ADDRESS SET FORTH
BELOW, OR IN EITHER CASE AT SUCH OTHER ADDRESS AS ONE PARTY MAY SUBSEQUENTLY
FURNISH TO THE OTHER PARTY IN WRITING.


(B)           THIS AGREEMENT DOES NOT CONFER UPON THE GRANTEE ANY RIGHTS WITH
RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY OR ANY SUBSIDIARY.

2


--------------------------------------------------------------------------------